DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/00015111) in view of Mizuki et al (US 2008/0124572).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer comprising an emission layer between the first and second electrodes (Abstract). The emission layer comprises a first compound as a host and a second compound as a phosphorescent dopant (Abstract and [0042]). The first or host compound has the following structure (corresponding to Formula 2 for the second compound) ([0013] – 1-12):

    PNG
    media_image1.png
    476
    424
    media_image1.png
    Greyscale
.
In the above compound, the recited group Ar1 is a quinazoline ring; the recited integer c1 is two (2), the recited integer a1 is zero (0); one group R1 is a phenyl group and the second group R1 is a benzotheinobenzocarbazolyl group. 
Kim et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises a compound (recited first compound) given by recited Formula 1A.
Mizuki et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic light emitting layer disposed between the anode and cathode (Abstract, [0074]). The light emitting layer comprises the following arylamine compound (Page 8 – H5), corresponding to recited Formula 1A:

    PNG
    media_image2.png
    476
    654
    media_image2.png
    Greyscale
.
In the above compound the recited groups L11, L12, and L13 are phenylene. The recited integers a11, a12, a13, b11, b12, and b13 are one (1). The recited group R11 is carbazolyl group substituted with a phenyl group. The recited groups R12 and R13 are phenyl. From the above, it is clear the compound disclosed by the reference (claimed first compound) does not comprise a biscarbazole group as recited in the present claims. 
Regarding the limitations drawn to the emission layer comprising the second compound as a host, it is noted that Miyazaki discloses that the device comprises one or more organic thin film layers including at least one light emitting layer between the anode and cathode, wherein at least of the organic thin film layer contains the disclosed compound (Abstract). Thus, if the organic thin film layer is a single layer, the thin film layer is the light emitting layer. Given that the reference discloses that the light emitting layer comprises a phosphorescent dopant, it is clear that the compound discussed above necessarily functions as a host compound in the emitter layer ([0006] and [0109]).
The reference discloses that the arylamine compound results in enhanced efficiency of light emission in electroluminescent devices ([0001]).

	Finally, given that Kim et al only requires a first compound as a host and Mizuki et al discloses a second compound as a host, it is clear that the combined disclosures of Kim et al and Mizuki et al disclose an emitter layer comprises a host consisting of a first compound and a second compound.

Regarding claim 3, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. In the compound disclosed in Kim et al, the recited group Ar1 includes a pyrimidine ring.

Regarding claim 5, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. As discussed above the recited groups L11, L12, and L13 in the compound disclosed by Mizuki et al are phenylene, i.e. recited Formula 3-1, where the recited group Z1 is H. It is noted that Formula 2 recited in the claims does not require the group L1 and therefore Kim et al discloses the compound of the present claims.

1 in Kim et al is given by Formula 6-27, i.e.

    PNG
    media_image3.png
    182
    251
    media_image3.png
    Greyscale
,
where Z31, Z32, and Z33 are H, and Y31 is S.
In Mizuki et al the recited groups R12 and R13 are phenyl, i.e. recited Formula 5-1, where the recited group Z31 is H.  The recited group R11 is given by recited Formula 5-13, i.e.

    PNG
    media_image4.png
    104
    233
    media_image4.png
    Greyscale
,
where the group Y31 is N(Z36); the group Z36 is phenyl, and the recited groups Z31 and Z32 are H.

Regarding claim 9, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. From the discussion above the recited group R1 in Kim et al is given by Formula 10-26, i.e.

    PNG
    media_image5.png
    158
    243
    media_image5.png
    Greyscale

In the compound disclosed by Mizuki et al, the recited groups R12 and R13 are phenyl, i.e. recited Formula 9-1. The recited group R11 is given by recited Formula 9-91, i.e.

    PNG
    media_image6.png
    135
    179
    media_image6.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. From the discussion above, Kim et al discloses compound 2-4 and Mizuki et al discloses compound 1-1. 

Regarding claim 12, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the dopant, i.e. second compound, in the light emitting layer is ([0011] – Formula 2b):

    PNG
    media_image7.png
    232
    178
    media_image7.png
    Greyscale
,
where the rings A and B are benzene and pyridine ([0012]); the groups X21, X222, and X23 are C or N ([0008]); and the groups R21 and R22 are H ([0012]). Thus, the reference discloses a phosphorescent luminescent material given by recited Formula 402, i.e.

    PNG
    media_image8.png
    508
    301
    media_image8.png
    Greyscale

where the group is Ir, A401 is benzene, i.e. a C6 carbocyclic group, where X401 and X403 are C; A402 is a C5 heterocyclic group, where X404 is C and X402 is N, X405 is a single bond; the groups R401 and R402 are H.

Regarding claim 13, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the dopant, i.e. second compound, in the light emitting layer is ([0011] – Formula 2b):

    PNG
    media_image7.png
    232
    178
    media_image7.png
    Greyscale
,
where the rings A and B are benzene and pyridine ([0012]); the groups X21, X22, and X23 are C or N ([0008]); and the groups R21 and R22 are H ([0012]). Thus, the reference discloses a phosphorescent luminescent material given by PD13, i.e.

    PNG
    media_image9.png
    166
    146
    media_image9.png
    Greyscale
.

Regarding claim 14, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. Given that Kim et al discloses that the first compound is a host and the second compound is a dopant, where the ratio of the first to second compound is about [99.9 – 80] : [0.01 to 20]. Thus, is clear that the amount of the first compound is greater than the first compound. Furthermore, it noted that the compound disclosed by Mizuki is a host. Thus, it is clear that in the combined disclosures of Kim et al and Mizuki et al, the combined weight of the first and second hosts is greater than the amount of the organometallic compound.

Regarding claim 15, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the light emitting device comprises hole and electron transporting layer ([0022]). The hole transporting layer is formed in the hole injection layer, where the hole injection layer is formed on the first electrode ([0023]-[0026]). The combination of the hole transport and hole injection layer form the claimed hole transport region. The hole transport layer is between the first electrode and the emission layer ([0041]). The electron transport layer is formed on the light emission layer followed by an electron injection layer and the second electrode ([0083]-[0088]). The electron transport layer and electron injection layers form the electron transport region of the claims. Thus, the electron transport layer is between the light emitting layer and the second electrode as recited in the present claims.

Regarding claim 16, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses that the hole transport region include a hole injection layer and a hole transport layer and the electron transport region includes an electron transport layer and an electron injection layer.

Regarding claim 17, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. As discussed above Kim et al discloses that the electron transport region comprises an electron injection layer. The reference further discloses that the electron injection region comprises LiF, NaCl, etc. ([0086]). Thus, the reference discloses that electron injection layer comprises Li and Na as recited in the present claim.

Regarding claim 20, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. Additionally Kim et al discloses that the organic light emitting device is a full color organic light emitting device, where the light emitting layer comprises red, green, and blue emission layers stacked one another ([0076]). Given the disclosure of red, green, and blue emitter layers, it is clear that the maximum emission spectrum of each of the red, green, and blue emitter layers is different, i.e. the red, green, and blue emitter layers emit red, green, and blue light which are necessarily found in different parts of the visible light spectrum. The device disclosed by the reference emits light white ([0076]). Therefore it is clear that the light emitted is a mixed light as recited in the present claims.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/00015111) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, 11-17, and 20 above, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Kim et al and Mizuki et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 18, the combined disclosures of Kim et al and Mizuki et al teach all the claim limitations as set forth above. While Kim et al discloses that the hole transport layer comprises a p-dopant, the reference does not discloses that the LUMO of the dopant is -3.5 eV or less as recited in the present claims ([0038])


    PNG
    media_image10.png
    310
    295
    media_image10.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is 3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Page 71 of the instant Specification, i.e. compound HAT-CN as having a LUMO of 3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than 3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.


Regarding claim 19, the combined disclosures of Kim et al, Mizuki et al, and Cho et al teach all the claim limitations as set forth above. From the discussion above it is clear that the p-dopant disclosed by Cho et al comprises a cyano group.

Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive. 

Applicants’ arguments regarding unexpected results are not found to be persuasive for the reasons set forth below. Specifically, Applicants point to Table 1 of the instant Specification which discloses Inventive Example 1 which includes Compounds 1-3 and 2-4 as the claimed first and second compounds and has a 3X accelerated life of 350 and compare this example to Comparative Example 3 which utilizes Compound 2-4 alone and has a 3X accelerated life of 250. However, it is noted that while the comparison of Inventive Example 1 to Comparative Example 3 is a proper side-by-side comparison, it is significant to note that Inventive Example 1 is not commensurate with the scope of the present claims. Specifically, Inventive Example 1 comprises two (2) specific compounds, i.e. Compounds 1-3 and 2-4, while the claims encompass 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.